Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Todd
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Bernard
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Tipton
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3261
     Individual Taxpayer
     Identification number
     (ITIN)




               Case 2:19-bk-03562-DPC
Official Form 101
                                            Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                               Desc   page 1
                                           Main Document                  Page 1 of 12
Debtor 1   Todd Bernard Tipton                                                                       Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 17435 N. 7th St., #1153
                                 Phoenix, AZ 85022
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Maricopa
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




              Case 2:19-bk-03562-DPC
Official Form 101
                                           Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                           Desc        page 2
                                          Main Document                  Page 2 of 12
Debtor 1    Todd Bernard Tipton                                                                           Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




              Case 2:19-bk-03562-DPC
Official Form 101
                                           Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                               Desc       page 3
                                          Main Document                  Page 3 of 12
Debtor 1    Todd Bernard Tipton                                                                            Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




              Case 2:19-bk-03562-DPC
Official Form 101
                                           Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                            Desc       page 4
                                          Main Document                  Page 4 of 12
Debtor 1    Todd Bernard Tipton                                                                        Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




              Case 2:19-bk-03562-DPC
Official Form 101
                                           Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                             Desc        page 5
                                          Main Document                  Page 5 of 12
Debtor 1    Todd Bernard Tipton                                                                           Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Todd Bernard Tipton
                                 Todd Bernard Tipton                                               Signature of Debtor 2
                                 Signature of Debtor 1

                                 tbtipton81@gmail.com
                                 Email Address of Debtor 1                                         Email Address of Debtor 2

                                 Executed on     March 28, 2019                                    Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY

              Case 2:19-bk-03562-DPC
Official Form 101
                                           Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                 Desc       page 6
                                          Main Document                  Page 6 of 12
Debtor 1   Todd Bernard Tipton                                                                            Case number (if known)



For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/                                                                Date         March 28, 2019
                                K.Neeley/C.Dutkiewicz/D.Paulsen/N.VanVleet
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                K.Neeley/C.Dutkiewicz/D.Paulsen/N.VanVleet 25899 /
                                Printed name

                                Neeley Law Firm, PLC
                                Firm name

                                2250 E. Germann Rd., Suite 11
                                Chandler, AZ 85286
                                Number, Street, City, State & ZIP Code

                                Contact phone     480.802.4647                               Email address         ECF@neeleylaw.com
                                25899 / AZ
                                Bar number & State




              Case 2:19-bk-03562-DPC
Official Form 101
                                           Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                              Desc       page 7
                                          Main Document                  Page 7 of 12
Tipton, Todd -
AARON'S
309 E. PACES FERRY RD. NE
ATLANTA GA 30305

     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




AARON'S
PO BOX 100039
KENNESAW GA 30156


AARON'S, INC.
400 GALLERIA PKWY. SE, STE. 300
ATLANTA GA 30339-3182


AD ASTRA RECOVERY SERVICES, INC.
7330 W. 33RD STREET N., STE. 118
WICHITA KS 67205


AD ASTRA RECOVERY SERVICES, INC.
8918 W. 21ST STREET N, STE. 200, PMB 303
WICHITA KS 67205-1880


ARIZONA DEPARTMENT OF REVENUE
C/O TAX, BANKRUPTCY, AND COLLECTIONS
2005 N. CENTRAL AVE., STE. 100
PHOENIX AZ 85004


CANYON CREEK VILLAGE APARTMENTS
17617 N. 9TH ST.
PHOENIX AZ 85020


CAPITAL ONE BANK (USA), N.A.
PO BOX 71083
CHARLOTTE NC 28272-1083


CAPITAL ONE BANK (USA), N.A.
PO BOX 30285
SALT LAKE CITY UT 84130-0258


CHECK INTO CASH OF ARIZONA, INC.
201 KEITH STREET, STE. 80
CLEVELAND TN 37311


CONN'S APPLIANCES, INC.
PO BOX 2358
BEAUMONT TX 77704-2358


CONN'S APPLIANCES, INC.
PO BOX 1959
HARTFORD CT 06144-1959



         Case 2:19-bk-03562-DPC   Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30   Desc
                                  Main Document    Page 8 of 12
Tipton, Todd -
CONN'S APPLIANCES, INC.
PO BOX 815867
DALLAS TX 75234


CONN'S CREDIT CORPORATION
3295 COLLEGE ST.
BEAUMONT TX 77701


CREDIT COLLECTION SERVICES
725 CANTON STREET
NORWOOD MA 02062


CREDIT COLLECTION SERVICES
PO BOX 607
NORWOOD MA 02062-0607


CREDIT COLLECTION SERVICES
PO BOX 773
NEEDHAM HEIGHTS MA 02494-0773


CREDIT ONE BANK
PO BOX 98873
LAS VEGAS NV 89193-8873


EDFINANCIAL SERVICES
ATTN: BANKRUPTCY
PO BOX 36008
KNOXVILLE TN 37930


EDFINANCIAL SERVICES
120 N. SEVEN OAKS DRIVE
KNOXVILLE TN 37922


EQUIFAX CREDIT INFORMATION SERVICES, INC
PO BOX 740241
ATLANTA GA 30374


EXPERIAN INFORMATION SOLUTIONS, INC.
PO BOX 4500
ALLEN TX 75013


FIRST PREMIER BANK
PO BOX 2208
VACAVILLE CA 95696


FIRST PREMIER BANK
PO BOX 5519
SIOUX FALLS SD 57117-5519



       Case 2:19-bk-03562-DPC   Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30   Desc
                                Main Document    Page 9 of 12
Tipton, Todd -
FIRST PREMIER BANK
601 S. MINNEAPOLIS AVE.
SIOUX FALLS SD 57104


HARLEY DAVIDSON FINANCIAL
ATTENTION: BANKRUPTCY
PO BOX 22048
CARSON CITY NV 89721


INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346
PHILADELPHIA PA 19101


IQ DATA INTERNATIONAL, INC.
PO BOX 340
BOTHELL WA 98041-0340


IQ DATA INTERNATIONAL, INC.
1000 SE EVERETT MALL WAY
EVERETT WA 98208


IQ DATA INTERNATIONAL, INC.
PO BOX 2130
EVERETT WA 98213-0130


IQ DATA INTERNATIONAL, INC.
21222 30TH DRIVE SE, STE. 120
BOTHELL WA 98021-7012


IQ DATA INTERNATIONAL, INC.
PO BOX 39
BOTHELL WA 98041-0039


LVNV FUNDING/RESURGENT CAPITAL
ATTN: BANKRUPTCY
PO BOX 10497
GREENVILLE SC 29603


LVNV FUNDING/RESURGENT CAPITAL
55 BEATTIE PLACE, STE. 110
GREENVILLE SC 29601


MIDWEST RECOVERY SYSTEMS
PO BOX 899
FLORISSANT MO 63032


MIDWEST RECOVERY SYSTEMS
2747 W. CLAY ST., STE. A
SAINT CHARLES MO 63301

       Case 2:19-bk-03562-DPC    Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30   Desc
                                Main Document    Page 10 of 12
Tipton, Todd -
PROGRESSIVE INSURANCE
6300 WILSON MILLS RD.
CLEVELAND OH 44143


PROGRESSIVE LEASING
256 WEST DATA DRIVE
DRAPER UT 84020


RISE CREDIT
PO BOX 101808
FORT WORTH TX 76185


ROBERT VALLO
12439 N 47TH DR
GLENDALE AZ 85304


SPEEDY CASH
3527 N. RIDGE RD.
WICHITA KS 67205


SPEEDY CASH
PO BOX 782648
WICHITA KS 67278


SPEEDY CASH C/O SRC CUSTOMER SERVICE
ATTN: BANKRUPTCY DEPARTMENT
PO BOX 780408
WICHITA KS 67278


TRANSUNION CONSUMER SOLUTIONS
PO BOX 2000
CHESTER PA 19016-2000


TRANSWORLD SYSTEMS, INC.
500 VIRGINIA DR., STE. 514
FORT WASHINGTON PA 19034-2707


TRANSWORLD SYSTEMS, INC.
PO BOX 15630
WILMINGTON DE 19850


TRANSWORLD SYSTEMS, INC.
2235 MERCURY WAY, STE. 275
SANTA ROSA CA 95407


VERIZON WIRELESS
ATTN: BANKRUPTCY ADMINISTRATION
500 TECHNOLOGY DR., STE. 550
WELDON SPRING MO 63304


       Case 2:19-bk-03562-DPC    Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30   Desc
                                Main Document    Page 11 of 12
Tipton, Todd -
VERTICAL LIMITS AVIATION
2502 CLARK CARR LOOP SE
ALBUQUERQUE NM 87106


VISTA EMERGENCY PHYSICIANS
1016 E. ROOSEVELT AVE.
GRANTS NM 87020


WELLS FARGO DEALER SERVICES
NATIONAL BANKRUPTCY DIVISION
PO BOX 3569
RANCHO CUCAMONGA CA 91729


WELLS FARGO DEALER SERVICES
ATTN: BANKRUPTCY
PO BOX 19657
IRVINE CA 92623




       Case 2:19-bk-03562-DPC    Doc 1 Filed 03/28/19 Entered 03/28/19 14:49:30   Desc
                                Main Document    Page 12 of 12
